O’Brien, J.:
The plaintiff, by his innuendo, insists that the charge made against him is embezzlement, but we think that the language employed is susceptible of no such meaning, there being nothing therein which would indicate that it was intended to state that the plaintiff had stolen or made away with the money of the mine in- any other way than by extravagant management, the gravamen of the charge being that his extravagance startled people and finally got the company into trouble. In speaking of the cause of the failure of the mine, the article states that “the whole failure is the result of extravagant management.”
Our attention has been called to the recent decision in the Court of Appeals of Morrison v. Smith (177 N. Y. 366) wherein it was held (head note) that “ when the plaintiff in an action of libel has, by innuendo, put a meaning upon the alleged libelous publication which is not supported by its language or by proof, the court may, nevertheless, submit the case to the jury if the article is libelous per se.”
Had the articles charged the plaintiff with embezzlement — the meaning which by his innuendo he ascribes to the language used — it would be libelous per se. But disregarding the innuendo and taking the language in its natural import, if the-articles are libelous per se, then it would be the duty of the court to submit the case to the jury. The articles describe the financial condition of the mining company, saying that there were attachments obtained by creditors against it and the indebtedness exceeded the total assets, and then follows language from which the inference is natural that it was intended to state that such condition was brought about by the plaintiff’s extravagant management, and, as the result, we .have the charge against the plaintiff that by extravagance in handling the business of the company he caused it to become insolvent.
In Odgers on Libel and Slander (1st Am. ed. p. 20) it is said:
*319“ In cases of libel any words will be presumed defamatory which expose the plaintiff to hatred, contempt, ridicule or obloquy, which tend to injure him in his profession or trade. * * * Everything printed or written which reflects on the character of another and is published without lawful justification or excuse is a libel, whatever the intention may have been. The words need not necessarily impute disgraceful conduct to the plaintiff.”
And in Newell on Defamation, Slander and Libel (p. 68) the general doctrine is thus stated : “ Every man has a right to the fruits of his industry and by a fair reputation and character in his particular business to the means of making his industry fruitful. At common law, therefore, an action lies for words which slander a man in his trade or defame him in an honest calling; as, to say of a merchant or tradesman he is a bankrupt.”
It is alleged that the plaintiff is engaged in important financial and commercial enterprises in the United States involving the use and management by him of large sums of money intrusted to him by others and that his reputation has always been that of a competent, energetic and honorable man of business and one to whom the management of large enterprises requiring the exercise of economy, good judgment and integrity could be safely intrusted. It is also alleged that by reason of the statements contained in the articles, which are wholly false and untrue, the “plaintiff has been prevented from following his usual vocation * * * and has been prevented from engaging in profitable enterprises and his reputation as a capable, honorable and energetic man of business has been greatly damaged and he has been held up to public scorn, ridicule and contempt to his great damage.”
Each of the publications complained of charges the plaintiff with extravagance if not with incompetence in the conduct of the kind of business, in which he is engaged. The defendant’s contention is that the articles contain merely characterizations of the plaintiff’s conduct which are not libelous; but if we take this view the complaint would not be demurrable, because we have the colloquium or special averment that such characterizations were false and damaged the plaintiff in his particular business. Words not actionable in themselves may become so when spoken of a man in his trade where it is shown by a colloquium or special averment that they touched *320him therein. (Newell Def. Sland. & Lib. 68.) And apart from whether such an action for libel is, stated, we have here sufficient to present a question of fact as to whether the charge was libelous, because the plaintiff avers that it was false and that it injured him in his business reputation and that he was “ held up to public scorn, ridicule and contempt to his great damage.”
For the purpose of determining the sufficiency of a complaint, we have the following rules laid down in Morrison v. Smith (supra): “If the language is unambiguous whether it is actionable becomes a question of law; but if ambiguous and capable of an innocent as well as of a disgraceful meaning, the question becomes one for the jury to settle. When the defamatory meaning is not apparent, innuendo is necessary. * * * If they (the words) are capable of such a meaning, however improbable it may appear, the jury should say whether they may be so understood.”
Charges even though they do not impute to plaintiff disgraceful conduct would be actionable if their tendency is to injure him in his particular business, calling, trade or profession. Ordinarily the characterization of a person as extravagant would not be libelous because persons are not necessarily lessened in the esteem of others merely because they are extravagant; but a charge that one’s extravagance has brought to bankruptcy a company or enterprise in which others are interested, may injuriously affect any man, and particularly one whose business it is to act as the manager of large enterprises in which others have invested money.
We think, therefore, that the complaint, taking. the fair import of the article's, namely, that the plaintiff as manager so extravagantly conducted the affairs of the company as to injure its credit to such an extent that attachments in favor of creditors were allowed against it, in connection with the averments as to the plaintiff’s business or calling, states a good cause of action. Whether or not we construe the language as holding the plaintiff up to public scorn or ridicule which would be a question of fact for the jury, or whether we conclude that its tendency as claimed was to inflict special damage on his business reputation and calling, in either view the complaint states a good cause of action.
Our conclusion is that the demurrer was properly overruled and that the interlocutory judgment should be, affirmed, with costs, *321with leave to the defendant' to withdraw the demurrer and to answer upon payment of costs in this court and in the court below.
Ingraham, McLaughlin and Hatch, JJ., concurred; Van Brunt, P. J., dissented.